Per Curiam. Appellant, Ross Burnett, through his attorney, G. B. “Bing” Colvin, has filed a motion for permissipn to file a belated brief. Pursuant to a granted motion for extension of time, Burnett’s brief was due on or before July 14, 2002. Mr. Colvin acknowledges that on August 8, 2002, he received the State’s motion to dismiss due to his failure to file the brief, but did not file his motion for belated brief until August 21, 2002.1 Mr. Colvin has accepted fault for the untimely tendering of the brief and asks the court to grant him extra time in which to file the brief.  We grant Burnett’s motion with the brief due on or before twenty-one days from the date of this order. A copy of this per curiam will be forwarded to the Committee on Professional Conduct.   We also note that on August 21, 2002, Mr. Colvin caused a case in die Arkansas Court of Appeals to be dismissed due to his failure to file a brief. Robinson v. State, CACR 02-558.